Order entered May 12, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00090-CR

                       CARLON LEE LACY, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                           Dallas County, Texas
                   Trial Court Cause No. F20-58719-H

                                    ORDER

      Before the Court is appellant’s May 7, 2021 first motion for an extension of

time to file his brief. We GRANT the motion and ORDER appellant’s brief due

on June 28, 2021.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE